Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey E. Santry on 2/16/21.
The application has been amended as follows: 
1.	 (Currently Amended) A method for wireless communication, comprising:
assigning an acknowledgement resource to a user equipment (UE) of a first service type, the  acknowledgement resource comprising a shared downlink data channel resource also assigned to one or more other UEs of a second service type different from the first service type for a downlink data transmission, wherein the first service type is associated with a first  latency requirement for data communication that has a  latency requirement different from a second  latency requirement for data communication with which the second service type is associated;
receiving, from the UE of the first service type, a grant-free uplink transmission; and
transmitting, to the UE of the first service type via the acknowledgement resource, an acknowledgement of the grant-free uplink transmission, the acknowledgement puncturing the downlink data transmission to the one or more other UEs of the second service type.
2.	(Previously Presented) The method of claim 1, further comprising:
transmitting to the one or more other UEs of the second service type an indication of the puncturing.

transmitting the acknowledgement and transmitting the indication in a same transmission time interval.
4.	(Original) The method of claim 2, further comprising:
transmitting the acknowledgement in a first transmission time interval and transmitting the indication in a second transmission time interval, the second transmission time interval subsequent to the first transmission time interval.
5.	(Original) The method of claim 2, further comprising:
transmitting the indication via a control channel, a dedicated indication channel, or a combination thereof.
6.	(Original) The method of claim 2, wherein transmitting the indication of the puncturing comprises:
transmitting information regarding a subsequent transmission, the subsequent transmission comprising data punctured by the acknowledgement.
7.	(Previously Presented) The method of claim 1, further comprising:
receiving data from the UE of the first service type via one or more transmission resources indicated by the acknowledgement.
8.	(Previously Presented) The method of claim 1, wherein assigning, to the UE of the first service type, the acknowledgement resource comprises:
semi-persistently assigning a UE-specific acknowledgement resource to the UE of the first service type.
9.	(Previously Presented) The method of claim 1, wherein assigning, to the UE of the first service type, the acknowledgement resource comprises:
dynamically assigning the acknowledgement resource to the UE of the first service type.

the grant-free uplink transmission is for ultra-reliable communications, low latency communications, or a combination thereof.
11.	(Original) The method of claim 1, wherein:
the downlink data transmission is for enhanced mobile broadband communications.
12.	(Original) The method of claim 1, wherein:
the shared downlink data channel resource comprises a physical downlink shared channel (PDSCH).
13.	(Previously Presented) The method of claim 1, further comprising:
receiving at least one additional grant-free uplink transmission from one or more additional UEs apart from the UE of the first service type;
determining that at least some data received with the at least one additional grant-free uplink transmission from the one or more additional UEs is unsuccessfully decoded; and
transmitting, based at least in part on at least some data being unsuccessfully decoded, a grant of uplink transmission resources in response to the at least one additional grant-free uplink transmission from the one or more additional UEs.
14.	(Previously Presented) The method of claim 13, wherein transmitting the grant of uplink transmission resources comprises:
transmitting the grant of uplink transmission resources within a search space in a control channel along with an indication of whether the grant of uplink transmission resources is for the UE or for the one or more additional UEs apart from the UE of the first service type.
15.	(Currently Amended) A method for wireless communication, comprising:
receiving, by a user equipment (UE) of a first service type, an assignment of an acknowledgement resource, the  acknowledgement resource comprising a shared downlink data channel resource available for a downlink data transmission to one or more other UEs of a second service type different from the first service type, wherein the first service type is associated with a first  latency requirement for data communication that has a  latency requirement different from a second  latency requirement for data communication with which the second service type is associated;
transmitting a grant-free uplink transmission; [[and]]
monitoring the acknowledgement resource for an acknowledgement of the grant-free uplink transmission; and
receiving, from a base station via the acknowledgement resource, the acknowledgement of the grant-free uplink transmission, the acknowledgement puncturing the downlink data transmission to the one or more other UEs of the second service type.

16.	(Currently Amended) The method of claim 15, 
 wherein the acknowledgement comprises a negative acknowledgement indicating that the grant-free uplink transmission was not successfully received[[;]], and the method further comprising:
retransmitting data corresponding to the grant-free uplink transmission.
17.	(Original) The method of claim 16, wherein retransmitting data corresponding to the grant-free uplink transmission comprises:
retransmitting data corresponding to the grant-free uplink transmission using one or more transmission resources indicated by the acknowledgement.
18.	(Currently Amended) The method of claim 15, 
 wherein the acknowledgement comprises an affirmative acknowledgement that the grant-free uplink transmission was successfully received[[;]], and the method further comprising:
transmitting data using one or more transmission resources indicated by the acknowledgement.
19.	(Previously Presented) The method of claim 15, wherein receiving the assignment of the acknowledgement resource comprises:
receiving a semi-persistent assignment of a UE-specific acknowledgement resource.

receiving a dynamic assignment of the acknowledgement resource.
21.	(Original) The method of claim 15, wherein:
the shared downlink data channel resource comprises a physical downlink shared channel (PDSCH).
22.	(Currently Amended) The method of claim 15, further comprising:

monitoring, based at least in part on receiving the acknowledgement of the grant-free uplink transmission, a search space in a control channel for a grant of uplink transmission resources for retransmission of data corresponding to the grant-free uplink transmission; and
determining, based at least in part on monitoring the search space, whether the acknowledgement indicates a successful decode of the grant-free uplink transmission or an unsuccessful decode of the grant-free uplink transmission.
23.	(Previously Presented) The method of claim 22, further comprising:
determining that the acknowledgement indicates the unsuccessful decode of the grant-free uplink transmission based at least in part on determining that the search space includes the grant of uplink transmission resources for retransmission of data corresponding to the grant-free uplink transmission.
24.	(Original) The method of claim 23, further comprising:
retransmitting data corresponding to the grant-free uplink transmission using uplink transmission resources granted by the grant of uplink transmission resources.
25.	(Currently Amended) A method for wireless communication at a user equipment (UE) of a second service type different from a first service type, comprising:
receiving, by the UE of the second service type, an assignment for a shared downlink data channel resource, the shared downlink data channel resource also assigned to at least one other UE of the first service type as an  acknowledgement resource,  latency requirement for data communication that has a  latency requirement different from a second  latency requirement for data communication with which the second service type is associated;
receiving a data transmission on the shared downlink data channel resource;
receiving an indication that data intended for the UE of the second service type was punctured by the received data transmission; and
receiving a subsequent transmission comprising the punctured data.
26.	(Original) The method of claim 25, further comprising:
discarding the data transmission based at least in part on the indication.
27.	(Original) The method of claim 25, further comprising:
receiving the indication via a control channel, a dedicated indication channel, or a combination thereof.
28.	(Original) The method of claim 25, wherein receiving the indication comprises:
receiving information regarding one or more transmission resources to be used for the subsequent transmission.
29.	(Original) The method of claim 25, wherein:
the shared downlink data channel resource comprises a physical downlink shared channel (PDSCH).
30.	(Currently Amended) An apparatus for wireless communication, comprising:
a processor;
memory coupled to the processor; and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to:
	receive, by a user equipment (UE) of a first service type, an assignment of an acknowledgement resource, the acknowledgement resource comprising a shared downlink data channel resource available for a downlink data transmission to one or more  latency requirement for data communication that has a  latency requirement different from a second  latency requirement for data communication with which the second service type is associated;
transmit a grant-free uplink transmission; [[and]]
monitor the acknowledgement resource for an acknowledgement of the grant-free uplink transmission; and
receive, from a base station via the acknowledgement resource, the acknowledgement of the grant-free uplink transmission, the acknowledgement puncturing the downlink data transmission to the one or more other UEs of the second service type.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Cao (US 20180123765 A1) discloses “A method for wireless communication, comprising: assigning an acknowledgement resource to a user equipment (UE) of a first service type, the acknowledgement resource comprising a shared downlink data channel resource also assigned to one or more other UEs of a second service type different from the first service type for a downlink data transmission…” in paragraphs 37 and 127 and discloses “…receiving, from the UE of the first service type, a grant-free uplink transmission; and transmitting, to the UE of the first service type via the acknowledgement resource, an acknowledgement of the grant-free uplink transmission…” in paragraph 100. However, Cao does not explicitly disclose “wherein the first service type is associated with a first latency requirement for data communication that has a latency requirement different from a second latency requirement for data communication with which the second service type is associated” nor “the acknowledgement puncturing the downlink data transmission to the one or more other UEs of the second service type”.
Yi (US 20190098608 A1) discloses “the acknowledgement puncturing the downlink data transmission to the one or more other UEs of the second service type” in paragraph 124 and would be obvious to combine with Cao because puncturing the downlink allows for the ACK/NACK to be transmitted at lower latency, thereby allowing overall communication to have lower latency on average, thereby enhancing low latency dependent service quality. However, Yi also does not disclose “wherein 
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 2-14 depend on claim 1 and are allowable based on their dependence to claim 1.
Regarding claim 15, of the closest prior arts Cao discloses “A method for wireless communication, comprising: receiving, by a user equipment (UE) of a first service type, an assignment of an acknowledgement resource, the acknowledgement resource comprising a shared downlink data channel resource available for a downlink data transmission to one or more other UEs of a second service type different from the first service type” in paragraph 127 and discloses “transmitting a grant-free uplink transmission; monitoring the acknowledgement resource for an acknowledgement of the grant-free uplink transmission; and receiving, from a base station via the acknowledgement resource the acknowledgement of the grant-free uplink transmission”  in paragraph 100. However, Cao does not disclose “wherein the first service type is associated with a first latency requirement for data communication that has a latency requirement different from a second latency requirement for data communication with which the second service type is associated” nor “the acknowledgement puncturing the downlink data transmission to the one or more other UEs of the second service type”. 
Yi discloses “the acknowledgement puncturing the downlink data transmission to the one or more other UEs of the second service type” in paragraph 124 and would be obvious to combine with Cao because puncturing the downlink allows for the ACK/NACK to be transmitted at lower latency, thereby allowing overall communication to have lower latency on average, thereby enhancing low latency dependent service quality. However, Yi also does not disclose “wherein the first service type is associated with a first latency requirement for data communication that has a latency requirement different from a second latency requirement for data communication with which the second service type is associated”.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 15 obvious, over any of the prior art of record, alone or in combination. Claims 
Regarding claim 25, of the closest prior arts Yi discloses “A method for wireless communication at a user equipment (UE) of a second service type different from a first service type, comprising: receiving, by the UE of the second service type, an assignment for a shared downlink data channel resource… receiving a data transmission on the shared downlink data channel resource” in paragraph 134; discloses “receiving an indication that data intended for the UE of the second service type was punctured by the received data transmission” in paragraphs 121 and 135; and discloses “receiving a subsequent transmission comprising the punctured data” in paragraph 134. However, Yi does not explicitly disclose “the shared downlink data channel resource also assigned to at least one other UE of the first service type as an acknowledgement resource, wherein the first service type is associated with a first latency requirement for data communication that has a latency requirement different from a second latency requirement for data communication with which the second service type is associated”.
Cao discloses “the shared downlink data channel resource also assigned to at least one other UE of the first service type as an acknowledgement resource” in paragraph 127 and would be obvious for one of ordinary skill in the art to combine with Yi because doing so allows the implementation of puncturing without the puncturing being seen as errors, thereby allowing the improvement of service quality from the implementation of puncturing to occur more efficiently, thereby enhancing overall service efficiency. However, Cao also does not disclose “wherein the first service type is associated with a first latency requirement for data communication that has a latency requirement different from a second latency requirement for data communication with which the second service type is associated”.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 25 obvious, over any of the prior art of record, alone or in combination. Claims 26-29 depend on claim 25 and are allowable based on their dependence to claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412